Order entered June 14, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00419-CV

           IN THE BEST INTEREST AND PROTECTION OF T.W.

                 On Appeal from the County Court at Law No. 2
                              Hunt County, Texas
                       Trial Court Cause No. M-12100

                                        ORDER

      This is a priority appeal from an order for temporary in-patient mental health

services. Pursuant to section 574.070(e) of the Texas Health and Safety Code, we

ORDER appellant’s brief be filed no later than June 24, 2021 and appellee’s brief

be filed no later than ten days following the filing of appellant’s brief. Any reply

brief shall be filed within five days of the filing of appellee’s brief.

      We caution the parties that extension requests will not be granted absent

exigent circumstances.

                                                /s/    DAVID J. SCHENCK
                                                       JUSTICE